Citation Nr: 1613403	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014.

2.  Entitlement to an initial rating in excess of 20 percent as of May 22, 2009, for right knee scars.

3.  Entitlement to a separate rating in excess of 10 percent for instability of the right knee as of April 19, 2012 and prior to January 20, 2014.

4.  Entitlement to an initial rating in excess of 30 percent as of June 1, 2015, for status post right knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to December 1994, September 2000 to February 2001, June 2001 to August 2001, August 2001 to April 2002, March 2004 to August 2004, August 2004 to February 2006, and September 2007 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a November 2006 rating decision, the RO, in pertinent part, granted service connection for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, and assigned a noncompensable rating for such disability, effective February 21, 2006.  

Thereafter, in February 2007, the Veteran submitted a request for reconsideration of his claim.  The RO readjudicated the Veteran's claim in a March 2008 rating decision, as discussed below.  However, because the Veteran submitted an interim submission before the November 2006 rating decision became final, the November 2006 rating decision is not final and remains on appeal.  See 38 C.F.R. § 3.156(b) (2015); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In the aforementioned March 2008 rating decision, the RO increased the rating for the service-connected right knee disability to 10 percent, effective February 21, 2006.  Thereafter, an August 2011 rating decision awarded a separate 20 percent rating for right knee scars as of May 22, 2009.  Additionally, in a December 2012 rating decision, the agency of original jurisdiction (AOJ) awarded a separate 10 percent rating for instability as of April 19, 2012.  Furthermore, in an August 2014 rating decision, the AOJ recharacterized the Veteran's right knee disability as status post total right knee replacement and assigned a 100 percent rating as of January 20, 2014, and a 30 percent rating as of June 1, 2015, which effectively discontinued the previous ratings assigned for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, and instability of the right knee.  Therefore, so as to accurately reflect the nature of the issues before the Board, these issues have been recharacterized as shown on the title page of this decision.

In February 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the hearing transcript is associated with the record.

In February 2012 and February 2015, the Board remanded the matter for additional development and the case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board observes that, subsequent to the June 2015 supplemental statement of the case (SSOC) additional evidence, to include VA treatment records, as well as a September 2015 VA examination relevant to the Veteran's knee disability, has been uploaded to his electronic files.  Such evidence has not been considered by the AOJ; however, in March 2016, the Veteran's representative submitted a statement waiving AOJ review of the evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.



FINDINGS OF FACT

1.  Since the February 21, 2006 award of service connection, exclusive from the periods where a temporary total rating has been assigned from September 2, 2008 to October 20, 2008 and from September 30, 2009 to November 30, 2009, and prior to January 20, 2014, the Veteran's patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, results in subjective complaints of pain, tenderness, and stiffness, and objective evidence of painful motion with functional loss causing limitation of extension to no more than 10 degrees and flexion to no more than 60 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; without evidence of instability or subluxation prior to April 19, 2012, ankylosis, dislocation of semilunar cartilage, additional symptoms as a result of the removal of semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or scarring that is symptomatic prior to May 22, 2009.

2.  As of May 22, 2009, the Veteran has had four scars on the right knee related to the service-connected right knee surgeries that have been painful.

3.  As of April 19, 2012 and prior to January 20, 2014, the Veteran's instability of the right knee is manifested by no more than slight recurrent subluxation or lateral instability.

4.  As of June 1, 2015 the Veteran's residuals of status post right total knee replacement (TKR) have not been shown to manifest as chronic residuals of TKR consisting of severe weakness or severe painful motion or impairment approximating such level of severity; extension limited to 45 degrees; impairment of the tibia and fibula; or ankylosis.


CONCLUSIONS OF LAW

1.  Exclusive from the temporary total rating convalescence periods from September 2, 2008 to October 20, 2008 and from September 30, 2009 to November 30, 2009, the criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (Code) 5261 (2015).

2.  The criteria for an initial rating in excess of 20 percent rating for right knee scars as of May 22, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Code 7804 (2015).

3.  The criteria for a separate 10 percent rating for instability of the right knee as of April 19, 2012 and prior to January 20, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Code 5257 (2015).

4.  The criteria for an initial rating in excess of 30 percent prior as of June 1, 2015 for status post right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As noted in the Introduction, the Veteran has appealed the propriety of the initially assigned rating for his right knee disability from the November 2006 rating decision that awarded service connection for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Veteran's statements in support of his claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

Furthermore, in August 2007, June 2011, April 2012, and September 2015 the Veteran was provided VA examinations in connection with his rating claims.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's right knee disability, to include the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available through VA as well as a private hospital, Oktibbeha County Hospital, the Board remanded the right knee claim in order to obtain such records.  Additionally, as determined by the Board, an updated VA examination was necessary, which was obtained in April 2012 for the right knee.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's right knee claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board further finds that there was substantial compliance with the April 2012 and February 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

This matter was initially remanded in April 2012 so as to obtain outstanding VA and private treatment records from Oktibbeha County Hospital, the Veteran's vocational rehabilitation folder, and a contemporaneous VA examination.  Thereafter, updated VA treatment records and the Veteran's vocational rehabilitation folder were obtained and the Veteran was afforded a VA examination in April 2012.  Furthermore, as noted by the Board in the February 2015 remand, the AOJ conducted all requested development with the exception of requesting all outstanding records from Oktibbeha County Hospital.  Therefore, the case was remanded again to obtain such records.  However, despite being requested to do so in a March 2015 letter, the Veteran did not identify any additional private treatment records or submit authorization forms so as to allow VA to request such records, to include those from Oktibbeha County Hospital.  Accordingly, the Board finds that there has been substantial compliance with the April 2012 and February 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Code 5260 (limitation of flexion of the leg) and Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Right knee patellofemoral syndrome- initial rating in excess of 10 percent prior to January 20, 2014; separate rating for instability in excess of 10 percent as of April 19, 2012 and prior to January 20, 2014.

At the outset, the Board notes that the Veteran has had two surgeries on his right knee during the pendency of this appeal in September 2008 and September 2009.  In April 2009 and September 2009 rating decisions, the Veteran received a temporary total rating for his right knee disability based on a need for convalescence following surgery to November 1, 2008 and December 1, 2009, respectively.  With the exception of the September 2008 and September 2009 surgeries, the RO has assigned a 10 percent rating for the right knee after each convalescent period.  Notably, the Veteran received a separate 10 percent rating for instability effective from April 10, 2012.  The Veteran submitted his original claim for service connection for his right knee disability in February 2006.

The Veteran initially underwent a VA examination of his knees in August 2007.  On August 2007 VA examination, the Veteran reported continued pain and stiffness in the right knee.  Right knee flexion and extension measured normal however, there was pain from 0-10 degrees.  There was no evidence of instability or additional limitation of motion with repetitive use.  X-ray studies show osteoarthritis and prior surgical repair of the anterior cruciate ligament.  The examiner noted surgical scars from prior hamstring tendon harvest and surgical procedure.

The Veteran underwent right knee surgery in September 2008.  Subsequent to the surgery, orthopedic treatment records show that the Veteran had an excellent response to the surgery with physical therapy.  In an October 2008 VA treatment record, range of motion was from 0-95 degrees with good quadriceps strength.  There was no instability reported.  There was no effusion of the joint.  There was a mild valgus deformity of the knee joint noted.

A September 17, 2009 private orthopedic record from Tennessee Sports Medicine and Orthopaedics documents the Veteran's right knee complaints.  The examiner noted that the Veteran has marked pain in the right knee with loss of motion.  It was noted that imaging studies taken revealed an extensive complex tear of the lateral meniscus, as well as attenuation and tear through the posterior horn of the medial meniscus.  The Veteran underwent another right knee surgery, to include a partial medial and lateral meniscectomy, on September 30, 2009.  

During a June 2010 VA orthopedic visit, the Veteran complained of localized pain over the medial and lateral aspects of the right knee.  Physical examination revealed appropriately healed surgical incisions, range of motion was 5 to 90 degrees, the knee was stable, there was no knee effusion or elevation of local temperature, and neurovascular status was intact.  X-ray revealed anterior cruciate ligament reconstruction and markedly advanced traumatic arthritis.

During a February 2011 VA orthopedic visit, the Veteran's continued right knee complaints were noted.  Physical examination revealed mild effusion, heat, and limited motion beyond 90 degrees.

During April 2012 VA knee examination, the Veteran indicated that he was unable to walk due to his knee disability.  Range of motion revealed 10 to 60 degrees with pain noted throughout.  The examiner noted that the Veteran was unable to perform repetitive use testing, due to pain, swelling, and weakness.  The examiner noted the Veteran demonstrated pain on movement, excess fatigability, and less movement than normal.  Muscle strength testing was 4/5 for both right knee flexion and extension.  Joint stability tests revealed 1+ for anterior instability (Lachman test); a normal posterior drawer test; and 1+ for varus/valgus test.  Slight recurrent patellar subluxation was noted.  The examiner noted the Veteran's history of a meniscal tear and noted he experienced frequent episodes of joint effusion.  The examiner noted that the Veteran required constant use of a wheelchair, and right knee brace, and regular use of crutches.  The examiner noted that the Veteran's right knee impacted his ability to work in that he was in a wheelchair all of the time.

A June 2012 VA examination relevant to the left knee also includes an assessment of the right knee.  During the examination, range of motion studies revealed right knee flexion to 140 degrees without objective evidence of painful motion.  Right knee extension was to 0 degrees without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions without loss of additional range of motion.  It was documented that the right knee had less movement than normal as well as weakened movement.  Muscle strength testing was 4/5 for both right knee flexion and extension.  Joint stability tests were normal.  There was no right knee patellar subluxation or dislocation.  

A November 2012 VA examination relevant to the left knee also includes an assessment of the right knee.  During the examination, range of motion studies revealed right knee flexion to 90 degrees with pain noted at 90 degrees.  Right knee extension was to 0 degrees without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions without loss of additional range of motion.  The right knee was noted to have pain on movement.  Muscle strength testing was 3/5 for both right knee flexion and extension.  Joint stability tests were normal.  There was no right knee patellar subluxation or dislocation.  The examiner other knee conditions included sharp shooting pain down the anterior shins.  

During a May 2013 VA orthopedic surgical consultation, examination of the right knee revealed small knee effusion, an appropriately healed short midline incision from the previous right knee surgery.  Range of motion was 5 to 110 with some laxity on varus stress testing.  The examiner noted that the Veteran is awaiting right knee replacement surgery.

By way of background, a November 2006 rating decision awarded service connection for patella femoral syndrome, anterior cruciate ligament repair and assigned a zero percent rating, effective from February 21, 2006, the date after the Veteran was discharged from active duty.  A subsequent March 2008 rating decision assigned a 10 percent rating, also effective from February 21, 2006.  During the pendency of the appeal the Veteran underwent a partial medial and lateral meniscectomy.  As such, the record reflects that the Veteran has a history of removal of part of the semilunar cartilage, i.e., the meniscus.  However, there is no evidence of frequent episodes of locking, pain, and effusion during the part of the appeal period prior to his meniscectomy.  As such, Diagnostic Code 5258 is inapplicable.  

Moreover, while the Veteran has symptoms, i.e., residuals, as a result of his removal of the semilunar cartilage, such are contemplated by the currently assigned ratings under Diagnostic Codes 5261 and, as of April 19, 2012, 5257.  Furthermore, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As such, to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered in his ratings under Diagnostic Code 5261, and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5259.

As relevant to the Veteran's initial 10 percent rating for patellofemoral syndrome of the right knee under Diagnostic Code 5261 pursuant to limitation of extension, the Board finds that, for the period under consideration, he is not entitled to a higher rating under such Diagnostic Code.  In this regard, the current 10 percent rating is assigned under Diagnostic Code 5261 for painful, limited motion of the right knee. The Board observes at no time since the award of service connection does the evidence show that the Veteran had extension limited to 15 degrees.  Although extension of the right knee has been less than normal, as it was measured to 10 degrees at its worst and in consideration of pain at the April 2012 VA examination, it is noted that extension limited to 10 degrees is contemplated by the 10 percent rating, even with consideration of painful motion and other factors.  The VA examiners essentially indicated that there was no additional pain, loss of motion, or fatigability during repetitive testing.  While the evidence tends to show that the Veteran does experience some painful and limited motion, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  In reaching this conclusion, the Board has considered the Veteran's subjective complaints, to include pain and weakness; however, such do not result in functional loss beyond painful, limited motion. 

Furthermore, a higher or separate rating is not warranted under Diagnostic Code 5260 pertinent to limitation of flexion.  Specifically, at no point during the appeal period has such been limited to 45 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion.  Rather, the Veteran's right knee flexion has been limited to, at most, 60 degrees, which results in a noncompensable rating under Diagnostic Code 5260.  Consequently, a higher or separate rating under such Code is not warranted.

The Veteran has also been assigned a separate 10 percent rating for instability, as residuals of patellofemoral syndrome of the right knee as of April 19, 2012. Therefore, the Board will consider the propriety of the assigned separate rating, to include whether a higher rating is warranted and whether a separate rating, is assignable prior to April 19, 2012.

The Veteran's instability of the right knee has been assigned a 10 percent rating under Diagnostic Code 5257, which contemplates slight recurrent subluxation or lateral instability, as of April 19, 2012.  Prior to such date, the evidence fails to show that the Veteran's right knee disability resulted in recurrent subluxation or lateral instability.  In this regard, the evidence consistently shows that, prior to April 19, 2012, the Veteran's right knee was stable on examination.  Specifically, in VA reports dated in August 2007, October 2008, and June 2010, examiners' assessments specifically indicated that the right knee was stable.  Consequently, the objective evidence fails to show recurrent subluxation or lateral instability prior to April 19, 2012.

The Board notes that any contentions the Veteran may have with regards to experiencing symptomatology of an unstable knee prior to April 19, 2012; as a layperson, he is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, and the Board would finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners prior to the April 2012 VA examination, who are medical professionals, found that there was no laxity in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation prior to April 19, 2012.  Accordingly, a separate rating for instability or subluxation of the right knee under Diagnostic Code 5257 is not warranted prior to such date.

The Board further finds that there is no evidence to suggest that a rating in excess of 10 percent is warranted from April 19, 2012 to January 20, 2014.  In this regard, June 2012 and November 2012 VA examination reports document that joint stability tests for the right knee were normal, and there was no subluxation.  Moreover, during a May 2013 VA orthopedic consultation, the examiner noted that there was some (slight) laxity during varus testing.  Thus, the Board observes that the pertinent evidence does not show that the Veteran's right knee more nearly approximates moderate recurrent subluxation or lateral instability, and a next higher 20 percent rating is not warranted.

The Board has also considered whether a separate rating under Code 5003 is warranted during the course of the appeal as osteoarthritis of the right knee was shown on X-ray in August 2007.  Diagnostic Code 5003 provides that degenerative arthritis (to include osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  As the Veteran has already been awarded a 10 percent rating based on painful, limited motion, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has also considered whether the Veteran is entitled to a separate or rating for right knee ankylosis, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record, to include the lay and medical evidence, fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  

Right knee scars

The Board notes that the Veteran's right knee surgeries during the pendency of the appeal have resulted in scarring.  As noted, the Veteran underwent right knee surgery in September 2008 and in September 2009.  In a May 2009 statement, the Veteran indicated that he has a surgical scar that is tender to the touch.  In an August 2011 rating decision, the RO granted service connection for right knee scars and assigned a 20 percent rating effective from May 22, 2009.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Codes 7801-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As service connection was awarded as of May 22, 2009, and there is no evidence prior to such date that his scarring was symptomatic, only the amended regulations are applicable to his claim. 

Under Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.

Under Code 7804, five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.

Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Codes 7800-04 under an appropriate Code.  38 C.F.R. §§ 4.118, Codes 7801-7805.

During June 2011 VA scar examination, the examiner documented five scars on the right knee due to surgeries that took place in 1996, 2008, and 2009.  Upon physical examination, the examiner revealed objective findings of superficial scars to the right knee measuring 1.5 cm in length over the patella, 3 inches long below the patella, and the remaining 3 scars to measure 0.5 cm in length to the lateral patella. There was no evidence of any tenderness, skin breakdown, keloid formation, inflammation, or edema.  The examiner did note pain on each of the scars.  The examiner diagnosed right knee scars.

Treatment records, to include VA and from Oktibbeha County Hospital dated from June 2009 to August 2015 show no additional scars and no treatment for the current scars.  Additionally, at the September 2015 VA examination, the examiner noted that the Veteran's right knee scars were not painful or unstable.

The Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 20 percent for the Veteran's service-connected right knee scars.  The record evidence does not show that the Veteran's right knee scars has an area of at leat 72 square inches.  There is no evidence that the Veteran has five or more scars related to the service-connected right knee that are painful.  As such, the four service-connected scars are appropriately rated at 20 percent disabling.


Total knee replacement

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Codes 5256, 5261, or 5262. 
As discussed, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5256, knee ankylosis in a favorable angle in full extension, or in slight flexion between zero and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating.  Knee ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Knee ankylosis in extremely unfavorable, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.

As previously discussed, Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.

As indicated previously, the Veteran was assigned a 100 percent rating for his right knee disability until June 1, 2015, when a 30 percent rating was assigned.  

VA treatment records dated from June 2015 to December 2015 reflect that the Veteran is followed in the pain clinic for knee, back, and neck pain; however, the records do not include any right knee assessments.

During a September 2015 VA examination, the Veteran complained of increased pain.  He indicated that he has difficulty climbing, as well as walking and standing for long periods of time.  Range of motion revealed flexion to 95 degrees, and extension to zero degrees.  The examiner noted that pain with flexion caused functional loss and that there was mild pain in the entire knee joint.  The examiner noted that there was evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after the three repetitions.  The examiner also indicated that pain, fatigue, weakness, and lack of endurance significantly limits functional ability with repeated use over a period of time.  It was also determined that pain, fatigue, and lack of endurance significantly limits the Veteran's functional ability with flare-ups in that the Veteran has more difficulty climbing, walking and standing for long periods.  Muscle strength testing was 4/5 for both right knee flexion and extension.  The examiner noted that there was a reduction in muscle strength due to the Veteran's right knee disability.  There was no muscle atrophy or ankylosis.  Joint stability testing was normal.  The examiner noted that the Veteran's right knee scars were not painful or unstable.  She indicated that the Veteran's right TKR residuals were chronic that consisted of severe painful motion or weakness.  The examiner noted that the Veteran's right knee disability impacted his ability to perform occupational tasks because he has difficulty climbing as well as walking and standing for long periods.

The Board has first considered whether a 60 percent rating is warranted pursuant to Diagnostic Code 5055.  As discussed, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  The Board observes that the examiner indicated that residuals were chronic consisting of severe painful motion or weakness.  The Board finds, however, that despite such characterization, the evidence fails to demonstrate severe painful motion.  In this regard, during the September 2015 examination, right knee flexion was to 95 degrees with pain, the Veteran was able to perform three repetitions without additional functional loss or range of motion.  Further, muscle strength testing was 4/5, which is active movement against some resistance.  Additionally, the right knee was stable.  Collectively, the objective testing results does not more nearly approximate severe painful motion or weakness.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his right knee disability under Diagnostic Code 5055. 

The Board has also considered whether a rating in excess of 30 percent is warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  As noted previously, Diagnostic Code 5256 is applicable when there is evidence of ankylosis of the knee; however, the evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as he has been able to maintain significant motion of the knee during this appeal period.  Further, no ankylosis was found during the September 2015 examination.  As such, a higher disability rating under Diagnostic Code 5256 is not warranted.  

Additionally, as relevant to Diagnostic Code 5261, in order to warrant a rating in excess of 30 percent, extension must be limited to 30 degrees.  In the instant case, range of motion testing during this period has revealed that extension is normal at zero degrees, even in contemplation of pain on motion and subsequent to repetitive testing.  Specifically, at the September 2015 VA examination, while he had pain on motion, the Veteran was capable of normal extension with no additional limitations after repetitive motion.  Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's right knee disability pursuant to limitation of extension under Diagnostic Code 5261, is not warranted, even in consideration of additional functional loss as a result of pain on motion and/or following repetitive testing.  See DeLuca, supra, and Mitchell, supra.  Finally, the record is void of any evidence of tibia and fibula impairment.  Therefore, a higher rating under Diagnostic Code 5262 is not warranted.  


Other considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee for the relevant time periods on appeal; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, prior to his TKR, the Veteran's separate ratings for painful, limited motion and instability contemplate such symptoms as well as their resulting functional impairment, to include climbing, standing, walking, etc.

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

Moreover, as of June 1, 2015, the Veteran's 30 percent rating for the right knee TKR contemplates the functional limitations caused by the residuals of the TKR.  Specifically, the 30 percent rating reflects the Veteran's pain, restricted motion, and functional limitations, including problems climbing, standing, walking, etc.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, while it has been documented that the Veteran's right knee disability causes functional impairment to include with employability as he has difficulty climbing as well as walking and standing for long periods, the record does not suggest that his service-connected right knee disability has rendered him unemployable.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher ratings for his right knee disability.  Therefore, in denying such increased ratings, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014 is denied.

An initial rating in excess of 20 percent as of May 22, 2009, for right knee scars is denied.

A separate rating in excess of 10 percent for instability of the right knee as of April 19, 2012 and prior to January 20, 2014 is denied.

An initial rating in excess of 30 percent as of June 1, 2015, for status post right knee replacement is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


